

116 HR 8496 IH: Strictly Pay for Efficient and Expedited Delivery of Your COVID-19 Tests Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8496IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Ms. Sherrill (for herself, Ms. DelBene, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mr. Engel, Ms. Norton, Mr. Suozzi, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to revise payment amounts for results of COVID–19 PCR diagnostic panels, to require laboratories to furnish the results of such panels within 28 days as a condition of participation under such title, and for other purposes.1.Short titleThis Act may be cited as the Strictly Pay for Efficient and Expedited Delivery of Your COVID-19 Tests Act or the SPEEDY COVID-19 Tests Act.2.Revision to payment amounts for results of COVID–19 PCR diagnostic panels(a)In generalSection 1834A of the Social Security Act (42 U.S.C. 1395m–1) is amended by adding at the end the following new subsection:(j)Payment for delayed results of COVID–19 PCR diagnostic panels(1)In generalIn the case of a clinical diagnostic laboratory test that is the CDC 2019 Novel Coronavirus (2019-nCoV) Real-Time Reverse Transcriptase (RT)–PCR Diagnostic Panel, during the emergency period described in section 1135(g)(1)(B) beginning of the date of the enactment of this subsection, subject to paragraph (2), if the laboratory furnishes the result of such test to the physician or provider of services from which such test was ordered—(A)during the period that is not more than 24 hours after such test was so ordered, the amount of payment for such test shall be 125 percent of the amount of payment under this section on the date of the enactment of this subsection;(B)during the period that is more than 24 hours and less than 48 hours after such test was so ordered, the amount of payment for such test shall be 100 percent of the amount of payment under this section on the date of the enactment of this subsection;(C)during the period that is more than 48 hours and less than 72 hours after such test was so ordered, payment for such test shall be 100 percent of the amount of payment under this section on the first date of such emergency period; and(D)during the period that is at least 72 hours after such test was so ordered, payment may not be made for such test under this section.(2)Exception for COVID–19 PCR diagnostic panels furnished in rural and medically underserved areasIn the case of a physician or provider of services that furnishes a test described in paragraph (1) in a rural or medically underserved area, for purposes of determining the applicable period under such paragraph, the number of hours from which the laboratory furnished the result of the test to the physician or provider of services after such test was ordered shall be reduced by 36 hours..(b)Conforming amendmentSection 1834A of the Social Security Act (42 U.S.C. 1395m–1), as amended by subsection (a), is further amended—(1)in subsection (b)—(A)in paragraph (1)(A), by striking Subject to paragraph (3) and subsections (c) and (d) and inserting Subject to paragraph (3) and subsections (c), (d), and (j); and(B)in paragraph (3), by striking Payment and inserting Subject to subsection (j), payment;(2)in subsection (c)(1), by inserting subject to subsection (j), before payment; and(3)in subsection (d)—(A)in paragraph (1)(A), by inserting subject to subsection (j), before the payment amount; and(B)in paragraph (3), by striking Subject to paragraph (4) and inserting Subject to paragraph (4) and subsection (j).3.Condition of participation for laboratories to furnish the results of COVID–19 PCR diagnostic panels within 28 daysSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—(1)in subparagraph (Y)(ii)—(A)in subclause (IV)(bb), by striking at the end and; and(B)in subclause (V), by striking the period at the end and inserting ; and; and(2)by inserting after subparagraph (Y)(ii)(V) the following new subparagraph: (Z)in the case of a laboratory that receives an order from a physician or provider of services to furnish the result of a test described in section 1834A(j)(1) during the emergency period described in section 1135(g)(1)(B), to furnish the result to the physician or provider of services from which such test was ordered during the period that is 28 days after such test was so ordered..